Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 26th day
of September, 2014 by and between Applied Genetic Technologies Corporation, a
Delaware corporation, including its successors and assigns, (the “Employer” or
“Company”), and Susan B. Washer (“Executive”).

NOW, THEREFORE, in consideration of the promises and the respective undertakings
of Employer and Executive set forth below, Employer and Executive hereby agree
as follows:

1. Employment. Employer hereby employs Executive, and Executive hereby accepts
such employment and agrees to perform services for Employer, for the period and
on the other terms and subject to the conditions set forth in this Agreement.
Employee’s Start Date shall be and shall be considered the Effective Date of
this Agreement.

2. Employment at Will. Executive is employed “at-will” which means that
Executive’s employment is not for any defined term and may be terminated by
either Executive or the Company at any time, with or without cause, for any or
no reason, subject to the notice provisions herein.

3. Position and Duties.

3.1 Service with Employer. Employer hereby employs Executive in an executive
capacity with the title of President and Chief Executive Officer and Executive
hereby accepts such employment and undertakes and agrees to serve in such
capacity. Subject to the overall policy directives of the Board of Directors
(the “Board”) and applicable law, in Executive’s capacity as President and Chief
Executive Officer, Executive shall have such powers, perform such duties and
fulfill such responsibilities as are typically associated with such position in
other similarly situated companies.

3.2 Performance of Duties. Executive agrees to: (i) devote substantially all of
Executive’s business time, attention and efforts to the business and affairs of
Employer while employed; and (ii) adhere to all Employer’s written employment
policies and procedures as shall be in force from time to time. Executive shall
report directly to the Board.

3.3 Outside Activities. During the Term, Executive shall not: (i) except as set
forth below, accept other employment; (ii) except as set forth below, render or
perform services for compensation to any Person (as hereinafter defined) other
than Employer; (iii) serve as an officer or on the board of directors (or
similar governing body) of any entity other than Employer, whether or not for
compensation; or (iv) engage in any other business, enterprise or activity that
will require any effort on the part of Executive that, in the sole discretion of
Employer, could reasonably be expected to materially detract from the ability of
Executive to perform Executive’s duties to Employer pursuant to this Agreement;
provided, however, Executive may engage in the activities set forth in Schedule
A hereto or described in clause (iii) or (iv) above if prior to engaging in such
activity, Executive has disclosed such activity to the Board and received
written approval to engage in such activity from the Board. Executive may engage
in personal investments without disclosure to or written approval from the Board



--------------------------------------------------------------------------------

provided Executive is not required or expected to serve as a board member,
advisor or consultant and Executive shall, at any time, own beneficially less
than 2% of the outstanding securities of any issuer and such personal investment
shall not otherwise interfere with Executive’s performance of duties hereunder
and/or the provisions of Executive’s written agreements with Employer.

3.4 Executive Representations. Executive represents that Executive is not
subject to any restrictive covenant, confidentiality agreement, or any other
agreement that would prevent Executive from accepting employment with Employer,
and based on the information provided to Employer by Executive, Employer accepts
such representation.

4. Compensation.

4.1 Base Salary. Employer shall pay to Executive a base salary for all services
to be rendered by Executive under this Agreement at the rate of $400,000 per
year (the “Base Salary”), which Base Salary shall be paid in accordance with
Employer’s normal payroll schedule, procedures and policies (which schedule,
procedures and policies may be modified from time to time) and subject to
applicable deductions as required by law. Employer shall review Executive’s
salary on an annual basis and may, in its discretion, consider and declare from
time to time increases in the Base Salary that it pays Executive. Any and all
increases in Executive’s salary pursuant to this section shall cause the level
of Base Salary to be increased by the amount of each such increase for purposes
of this Agreement. The increased level of Base Salary as provided in this
section shall become the level of Base Salary for the remainder of the term of
this Agreement unless there is a further increase in Base Salary as provided
herein. Notwithstanding the foregoing, the Base Salary of Executive may be
decreased provided it is done so in proportion to decreases in Base Salary of
the entire executive team of the Company.

4.2 Annual Bonus. The Executive will be eligible to participate in the
Employer’s annual cash incentive compensation plan on substantially the same
terms as other executive officers. Company-wide and individual performance
objectives (“MBOs”) will be established by the Compensation Committee. Target
incentives do not constitute a promise of payment and the Executive’s actual
bonus, if any, will depend in part on the Employer’s performance and the
Compensation Committee’s discretion in assessing the Executive’s individual
performance in relation to his or her MBOs and the overall performance and
status of the Company. To qualify for the incentive bonus, the Executive must
remain employed with the Company through the date that the incentive bonus is
paid in accordance with the Employer’s normal practice.

4.3 Participation in Benefit Plans. Executive shall be entitled to participate
in all employee benefit plans or programs offered to other senior executives
from time to time (to the extent that Executive meets the requirements for each
such plan or program), including participation in any health insurance plan,
disability insurance plan, dental plan, eye care plan, 401(k) plan, life
insurance plan, or other similar plans (all such benefits, the “Benefit Plans”).
Some or all of the benefits may be provided by our leasing agent TriNet (or its
successor(s) or assign(s).

 

2



--------------------------------------------------------------------------------

4.4 Expenses. Employer shall reimburse Executive for all ordinary and necessary
business expenses reasonably incurred by him in the performance of Executive’s
duties under this Agreement, subject to the presentment and approval of
appropriate itemized expense statements, receipts, vouchers or other supporting
documentation in accordance with Employer’s normal policies for expense
verification in effect from time to time.

4.5 Paid Time Off. Executive shall be entitled to no less paid time off than the
other senior executives, pursuant to Employer’s standard paid time off policies.
Unused paid time off may be carried over from year to year, but in no case may
more than 45 days (360 hours) of unused paid time off be accrued.

4.6 Total Compensation. Executive shall not receive any other compensation or
benefits other than as provided in Sections 4.1 through 4.5 hereof.

5. Payments Upon Termination.

5.1 Voluntary Resignation without Good Reason. Executive may terminate
Executive’s employment by providing Employer with 30 days’ advance written
notice. If Executive terminates Executive’s employment (other than for good
reason or by reason of Disability) (i) Employer shall pay to Executive the
Accrued Obligations (as defined below), (ii) Executive’s participation in the
Benefit Plans shall terminate as of the Termination Date, and (iii) Employer
shall have no other obligations to Executive under this Agreement, other than
those provided in this Section 5.1.

(a) For purposes of this Agreement, “Accrued Obligations” means: (i) Executive’s
earned and unpaid Base Salary through the Termination Date; (ii) reimbursement
for any reimbursable business expenses incurred by Executive through the
Termination Date in accordance with Section 4.4; and (iii) Executive’s accrued
but unused paid time off as of the Termination Date. The amounts payable
pursuant to clauses (i) and (iii) hereof shall be paid no later than sixty
(60) days following Executive’s Termination Date.

(b) For purposes of this Agreement, “Termination Date” means: the effective date
of Executive’s “separation from service” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

5.2 Termination by Employer For Cause. If Executive is terminated for Cause:
(i) Employer shall pay to Executive the Accrued Obligations, (ii) Executive’s
participation in the Benefit Plans shall terminate as of the Termination Date,
and (iii) Employer shall have no further obligations to Executive under this
Agreement, other than those provided in this Section 5.2. For purposes of this
Agreement, “Cause” means: (a) Executive’s failure to substantially perform
Executive’s duties with the Company (if Executive has not cured such failure to
substantially perform, if curable, within thirty (30) days after Executive’s
receipt of written notice thereof from the Board that specifies the conduct
constituting Cause under this clause (a)); (b) Executive’s willful misconduct,
or gross negligence in the performance of Executive’s duties hereunder; (c) the
conviction of Executive, or the entering by Executive of a guilty plea or plea
of no contest with respect to, any crime that constitutes a felony or involves
fraud, dishonesty or

 

3



--------------------------------------------------------------------------------

moral turpitude; (d) Executive’s commission of an act of fraud, embezzlement or
misappropriation against the Company; (e) Executive’s material breach of the
fiduciary duty owed by Executive to Company; (f) Executive’s engaging in any
improper conduct that has or is likely to have an adverse economic or
reputational impact on the Company; or (g) Executive’s material breach of this
Agreement.

5.3 Termination by Employer Without Cause or by Executive for Good Reason. If
Executive’s employment is terminated (a) by Employer without Cause (other than
upon Disability or death) or (b) by Executive for Good Reason either prior to a
Change in Control or within twelve (12) months following a Change in Control:
(i) Employer shall pay to Executive the Accrued Obligations, (ii) Executive
shall be entitled to receive the Severance Benefits (as defined below in
Section 5.5 and subject to the conditions described therein and in Section 5.6),
and (iii) Employer shall have no further obligations to Executive under this
Agreement, other than those provided in this Section 5.3. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following events
(without Executive’s consent):

(1) a material adverse change in Executive’s functions, duties, or
responsibilities with the Company which change would cause Executive’s position
to become one of materially lesser responsibility, importance, or scope (it
being understood and agreed that Executive’s ceasing to be Chief Executive
Officer of a publicly held company shall constitute “Good Reason” under this
clause (1);

(2) a relocation of the Executive’s principal workplace to a location more than
50 miles from the location of such workplace immediately prior to the Change in
Control without the Executive’s express written consent;

(3) a material diminution in the Executive’s compensation or benefits without
the express written consent of the Executive, other than an across-the-board
reduction in compensation levels that applies to all senior executives
generally; or

(4) a material breach of this Agreement by the Company.

Notwithstanding the foregoing, no such event shall constitute “Good Reason”
unless (a) Executive shall have given written notice of such event to the
Company within ninety (90) days after the initial occurrence thereof, (b) the
Company shall have failed to cure the condition constituting Good Reason within
thirty (30) days following the delivery of such notice (or such longer cure
period as may be agreed upon by the parties), and (c) Executive terminates
employment within thirty (30) days after expiration of such cure period.

5.4 Termination by Employer due to Executive’s Death or Disability. If
Executive’s employment is terminated by reason of death or Disability (as
defined below): (i) Employer shall pay to Executive the Accrued Obligations,
(ii) Executive’s participation in the Benefit Plans shall terminate as of the
Termination Date (except to the extent Executive is eligible for continued
disability benefits under the applicable Employer plan), and (iii) Employer
shall have no further obligations to Executive under this Agreement, other than
those provided in

 

4



--------------------------------------------------------------------------------

this Section 5.4. For purposes of this Agreement, “Disability” means Executive
being determined to be totally disabled by the Social Security Administration or
Executive’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.

5.5 Severance Benefits: “Severance Benefits” means:

(a) The payment to Executive of the Severance Amount in a lump sum immediately
following the Termination Date.

(b) For this purpose, “Severance Amount” means

in the event that Executive’s employment is terminated by Employer without Cause
or by Executive for Good Reason, an amount equal to the sum of (A) the product
of 1.0 multiplied by Executive’s annual Base Salary plus (B), the product of the
Executive’s target bonus in effect immediately prior to the Date of Termination
multiplied by a fraction equal to the quotient of the number of days during such
year on which the Executive was employed by the Company, divided by 365.

(c) The continuation of Executive’s participation in the Company’s medical,
dental, and vision benefit plans at the same premium cost to Executive as
charged to Executive immediately prior to the Termination Date for a period of
twelve (12) months immediately following the Termination Date (the “Continuation
Period”), or if earlier, until Executive obtains other employment which provides
the same type of benefit; provided, however, that (i) it is understood and
agreed that such continued medical, dental and vision benefits may at the
election of the Company be provided by Executive electing the continuation of
such coverage pursuant to COBRA with the Company reimbursing Executive for COBRA
premiums to the extent required so that Executive’s premium cost for the
coverage in effect for Executive prior to the Termination Date is substantially
the same as immediately prior to the Termination Date, and (ii) if the Company
determines, in its reasonable judgment, that providing medical, dental, and/or
vision benefits in accordance with the preceding provisions of this
Section 5.5(c) would result in a violation of applicable law, the imposition of
any penalties under applicable law, or adverse tax consequences for participants
covered by the Company’s medical, dental, and/or vision plans, the Company may
terminate such coverage (or reimbursement) with respect to Executive and instead
pay to Executive taxable cash payments at the same time and in the same amounts
as the Company would have paid as premiums (or as COBRA premium reimbursements)
to provide such coverage.

 

5



--------------------------------------------------------------------------------

(d) (i) In the event that Executive’s employment is terminated by Employer
without Cause or by Executive for Good Reason: Within twelve (12) months
following a Change in Control, each stock option, restricted stock unit,
restricted stock award or other stock-based compensatory award granted by the
Company to Executive that is outstanding as of the Termination Date and is not
fully vested as of the date of the Termination Date (each an “Award”), shall
become fully vested as of the date Executive provides the Company with the
Irrevocable Release provided for in this Section 5.5 within the period
prescribed therein.

(ii) Other than following a Change in Control, (a) in the event that Executive’s
employment is terminated by Employer without Cause Executive shall become vested
as of the date Executive provides the Company with the Irrevocable Release
provided for in this Section 5.5 within the period prescribed therein with
respect to 100% of the shares with respect to which the Award is not vested as
of the Termination Date or (b) in the event Executive’s employment is terminated
by Executive for Good Reason, Executive shall become vested as of the date
Executive provides the Company with the Irrevocable Release provided for in this
Section 5.5 within the period prescribed therein with respect to 50% of the
shares with respect to which the Award is not vested as of the Termination Date.

(iii) In the case of any Award the vesting of which is contingent in whole or in
part upon the attainment of any Company or market performance condition that has
not yet been satisfied, such condition shall be deemed to have been satisfied as
of the date of termination at the level that would result in vesting of 50% or
100%, as applicable, of the number of shares stated as the target award.

(e) For purposes of this Agreement, “Change of Control” means, and shall be
deemed to have occurred, if:

(i) any Person, excluding (i) employee benefit plans of the Company or any of
its Affiliates, is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, which Rules shall apply for purposes of this
clause (a) whether or not the Company is subject to the Exchange Act), directly
or indirectly, of Company securities representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
(“Voting Power”);

(ii) the Company consummates a merger, consolidation, share exchange, division
or other reorganization or transaction of the Company (a “Fundamental
Transaction”) with any other corporation, other than a

 

6



--------------------------------------------------------------------------------

Fundamental Transaction that results in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined Voting Power
immediately after such Fundamental Transaction of (i) the Company’s outstanding
securities, (ii) the surviving entity’s outstanding securities, or (iii) in the
case of a division, the outstanding securities of each entity resulting from the
division;

(iii) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or the consummation of the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets; or

(iv) during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new director whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of such
period or whose appointment, election or nomination was previously so approved
or recommended) cease for any reason to constitute at least a majority of the
Board.

5.6 Required Delivery of Irrevocable Release; Compliance with Section 6
Obligations. Notwithstanding the provisions of Section 5.5, as a condition to
entitlement to the Severance Benefits, Executive must provide to the Company an
Irrevocable Release not later than the sixtieth day after the Date of
Termination; provided however that if the sixty day period begins in one
calendar year and ends in a subsequent calendar year, any payment to be made or
benefit to be provided upon receipt of the Irrevocable Release shall not be made
or provided until the subsequent year. In the event Executive fails to provide
an Irrevocable Release to the Company within such sixty day period, the Company
will immediately cease to pay or provide any further Severance Benefits, no
accelerated vesting of stock options or other awards pursuant to Section 5.5(d)
shall occur, and Executive shall be obligated to immediately repay to the
Company all previously paid or provided Severance Benefits. “Irrevocable
Release” means a confidential separation agreement and release of claims, in
form and substance substantially similar to the attached Exhibit A that has been
executed by Executive, delivered to the Company, and become irrevocable by
Executive. In addition, in the event that Executive breaches the obligations
under Section 6 of this Agreement at any time during the Continuation Period,
Executive will cease to be entitled to any further Severance Benefits.

6. Promises and Covenants Regarding Confidential Information and Goodwill;
Inventions and Assignment; Restrictive Covenants.

6.1 Confidential Information and Goodwill. In consideration of Executive’s
promises and covenants contained in this Agreement, including Executive’s
promise and covenant not to disclose Confidential Information, Employer will
provide Executive with Confidential Information. In further consideration of
Executive’s promises and covenants

 

7



--------------------------------------------------------------------------------

contained in this Agreement, including Executive’s promise and covenant to
utilize the Goodwill exclusively for the benefit of Employer, Employer will
allow Executive to receive Confidential Information concerning the Company’s
customers, labs, vendors and employees and, to the extent required to fulfill
Executive’s duties, the Company will permit Executive to represent the Company
on its behalf with such persons. To the extent that Executive’s duties involve
sales or customer relations, the Company will permit Executive to utilize the
Goodwill in Executive’s sales efforts and will provide sales support to
Executive similar to that which it provides to its sales representatives.

6.2 Duties. While employed by Company, Executive shall perform the duties
required of Executive hereunder and shall devote Executive’s best efforts and
exclusive business time, energy and skill to performing such duties; not make
any disparaging remarks regarding Company to any person with whom Company has
business relations, including any employee or vendor of Company; use the
Goodwill solely for the benefit of Company; and not interfere in such Goodwill,
either during or following Executive’s employment with Company.

6.3 Delivery of Company Property. Executive recognizes that all documents,
magnetic media and other tangible items which contain Confidential Information
are the property of Company exclusively. Upon request by Company or termination
of Executive’s employment with Company, Executive shall promptly return to
Company all Confidential Information and Company Property within Executive’s
possession and control, and shall refrain from taking any Confidential
Information or Company Property or allowing any Confidential Information or
Company Property to be taken from Company; and immediately return to Company all
information pertaining to Company or Company Property in Executive’s possession.

6.4 Promise and Covenant Not to Disclose. The parties acknowledge that Company
is the sole and exclusive owner of Confidential Information, and that Company
has legitimate business interests in protecting Confidential Information. The
parties further acknowledge that Company has invested, and continues to invest,
considerable amounts of time and money in obtaining, developing, and preserving
the confidentiality of Confidential Information and that, by reason of the trust
relationship arising between Executive and Company, Executive owes Company a
fiduciary duty to preserve and protect Confidential Information from all
unauthorized disclosure and unauthorized use. Executive shall not, directly or
indirectly, disclose Confidential Information to any third party (except to
Executive’s attorneys, the Company’s personnel, other persons designated in
writing by the Company, or except as otherwise provided by law) or use
Confidential Information for any purpose other than for the direct benefit of
Company while in Company’s employ and thereafter.

6.5 Inventions and Assignment. Executive agrees that he will promptly disclose
to the Company any and all Company Inventions and that Executive hereby
irrevocably assigns to the Company all ownership rights in and to any and all
Company Inventions. During Executive’s employment or at any time thereafter,
upon request of the Company, Executive will sign, execute and deliver any and
all documents or instruments, including, without limitation, patent
applications, declarations, invention assignments and copyright assignments, and
will take any other action which the Company shall deem necessary to perfect in
the Company trademark, copyright or patent rights with respect to Inventions, or
to otherwise protect the Company’s trade secrets and proprietary interests. The
term “Inventions” means discoveries; developments; trade

 

8



--------------------------------------------------------------------------------

secrets; processes; formulas; data; lists; software programs; graphics; artwork;
logos, and all other works of authorship, ideas, concepts, know-how, designs,
and techniques, whether or not any of the foregoing is or are patentable,
copyrightable, or registrable under any intellectual property laws or industrial
property laws in the United States. The term “Company Inventions” means all
Inventions that (a) relate to the business or proposed business of the Company
or any of its predecessors or that are discovered, developed, created,
conceived, reduced to practice, made, learned or written by Executive, either
alone or jointly with others, in the course of Executive’s employment;
(b) utilize, incorporate or otherwise relate to Confidential Information; or
(c) are discovered, developed, created, conceived, reduced to practice, made, or
written by him using property or equipment of the Company or any of its
predecessors. Executive agrees to promptly and fully communicate in writing to
the Company (to such department or officer of the Company and in accordance with
such procedures as the Company may direct from time to time) any and all Company
Inventions. Executive acknowledges and agrees that any work of authorship by
Executive or others comprising Company Inventions shall be deemed to be a “work
made for hire,” as that term is defined in the United States Copyright Act (17
U.S.C. § 101 (2000)). To the extent that any such work of authorship may not be
deemed to be a work made for hire, Executive hereby irrevocably assigns any
ownership rights Executive may have in and to such work to the Company. This
Agreement does not apply to any Inventions Executive made before Executive’s
employment with the Company. To clearly establish Executive’s rights, Executive
has listed on Exhibit B any Inventions, whether or not patentable or
copyrightable and whether or not reduced to practice, made by him prior to
Executive’s employment with the Company that are owned by Executive (“Prior
Inventions”), together with the approximate dates of their creation. If no such
list is attached, Executive represents that there are no Prior Inventions.

6.6 Other Promises and Covenants.

(a) During Executive’s employment with Company and for a period of 2 years
following termination of employment for any reason or the Continuation Period
(the “Non-Competition Period”), Executive shall not either directly or
indirectly, on Executive’s own or another’s behalf, engage in or assist others
in any of the following activities (except on behalf of Company):

(i) (whether as principal, agent, partner or otherwise) engage in, own, manage,
operate, control, finance, invest in, participate in, or otherwise carry on, or
be employed by, associated with, or in any manner connected with, lend such
Executive’s name to, lend Executive’s credit to, or render services or advice to
a Competing Business anywhere in the Geographic Area;

(ii) provide or develop any products, technology or services that are the same
or Substantially Similar to the products, technology and services provided or
developed by the Company or any of its Affiliates;

(iii) induce or attempt to induce any customer, agent, supplier, licensee, or
business relation of the Company or any of its Affiliates to cease doing
business with the Company or any of its Affiliates, or in any way interfere with
the relationship between any customer, supplier, licensee, or business relation
of the Company or any of its Affiliates; or

(iv) on behalf of a Competing Business, solicit or attempt to solicit the
business or patronage of any Person who is a customer or agent of the Company or
any of its Affiliates, whether or not Executive had personal contact with such
Person.

 

9



--------------------------------------------------------------------------------

(b) During Executive’s employment with Company and for a period of two years
following termination of employment for any reason (the “Non-Solicitation
Period”), Executive shall not either directly or indirectly, on Executive’s own
or another’s behalf, engage in or assist others in any of the following
activities:

(i) solicit, encourage, or take any other action which is intended to induce any
employee, independent contractor or agent of the Company or any of its
Affiliates to terminate Executive’s employment or other business relationship
with the Company or such Affiliate;

(ii) in any way interfere in any manner with the employment or other business
relationship between the Company and/or any of its Affiliates, on the one hand,
and any employee, independent contractor or agent of the Company or such
Affiliate, on the other hand; or

(iii) employ, or otherwise engage as an employee, independent contractor or
otherwise, any individual who was an employee, independent contractor, agent or
was otherwise affiliated with the Company or any of its Affiliates from the
period beginning one year prior to the date on which Executive became employed
and continuing through the expiration of the Non-Solicitation Period.

provided, however, that nothing set forth in this Section 6 shall prohibit
Executive from owning, as a passive investment, not in excess of five percent
(5%) in the aggregate of any class of capital stock of any corporation if such
stock is publicly traded and listed on any national or regional stock exchange
or reported on the Nasdaq Stock Market.

6.7 Definitions. For purposes hereof:

(a) “Affiliate” means, with respect to any Entity, any Entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by or
under common control with, such Entity.

(b) “Agreement” means this Employment Agreement.

(c) “Company Business” means (i) any business related to providing services
related to, manufacturing, selling or distributing gene therapy products using
adeno-associated virus technology for the treatment of inherited and

 

10



--------------------------------------------------------------------------------

acquired diseases or conducting research or development with regard thereto; and
(ii) any other business that the Company is actively engaged in researching,
developing or marketing at the time of the termination of Executive’s
employment, provided that this clause (ii) shall only apply if Executive is
involved with the research, development, or marketing of that other business.

(d) “Company Property” means all physical materials, documents, information,
keys, computer software and hardware, including laptop computers and mobile or
handheld scheduling computers, manuals, data bases, product samples, tapes,
magnetic media, technical notes and any other equipment or items which Company
provides for or to Executive or which otherwise belongs to the Company, and
those documents and items which Executive may develop or help develop while in
Company’s employ, whether or not developed during regular working hours or on
Company’s premises. The term “Company Property” shall include the original of
such materials, any copies thereof, any notes derived from such materials, and
any derivative work of such materials.

(e) “Competing Business” means any other Entity engaged in the Company Business,
other than the Company and its Affiliates.

(f) “Confidential Information” means the trade secrets and other information of
Company, including but not limited to (i) the customer lists, customer contact
information, customer purchase information, pricing information, strategic and
marketing plans, compilations of customer information, names of employees,
contracts with third parties, training, financial and marketing books, sales
projections, internal employer databases, reports, manuals and information
including information related to Company, its Affiliates or its customers,
including those documents and items which any employee may develop or help
develop while in the employ of the Company or any of its Affiliates, whether or
not developed during regular working hours or on the premises of the Company or
such Affiliate; (ii) the identity, skills, personnel file information,
performance appraisals and compensation of job applicants, employees,
contractors, and consultants; (iii) specialized training; (iv) source code,
scripts, user screens, reports or any other information pertaining to the
internal information technology or network of the Company and/or its Affiliates;
and (v) information related to inventions owned by the Company or any of its
Affiliates or licensed from third parties; and unless the context requires
otherwise, the term “Confidential Information” includes the original of such
materials, any copies thereof, any notes derived from such materials, and any
derivative work of such materials. The term “Confidential Information” does not
include (1) information that was or becomes generally available publicly other
than through disclosure by Executive, or (2) is required to be disclosed to any
governmental agency or self-regulatory body or is otherwise required to be
disclosed by law. Unless the context requires otherwise, the term “Confidential
Information” shall include the original of such materials, any copies thereof,
any notes derived from such materials, and any derivative work of such
materials.

 

11



--------------------------------------------------------------------------------

(g) “Entity” means and includes any person, partnership, association,
corporation, limited liability company, trust, unincorporated organization or
any other business entity or enterprise.

(h) “Geographic Area” means those states in which the Company or any of its
subsidiaries conducts business or in which its products are being sold or
marketed at the time of the termination of Executive’s employment.

(i) “Goodwill” means the value of the relationships between the Company and its
agents, customers, vendors, labs, and employees.

(j) “Substantially Similar” means substantially similar in function or
capability or otherwise competitive to the products or services being developed,
manufactured or sold by the Company during and/or at the end of Executive’s
employment, or are marketed to substantially the same type of user or customer
as that to which the products and services of the Company are marketed or
proposed to be marketed.

6.8 Acknowledgements Regarding Other Promises and Covenants. With regard to the
promises and covenants set forth herein, Executive acknowledges and agrees that:

(a) the restrictions are ancillary to an otherwise enforceable agreement
including the provisions of this Agreement regarding the disclosure, ownership
and use of the Confidential Information and Goodwill of Company;

(b) the limitations as to time, geographical area, and scope of activity to be
restricted are reasonable and acceptable to Executive, and do not impose any
greater restraint than is reasonably necessary to protect the Goodwill and other
legitimate business interests of Company;

(c) the performance by Executive, and the enforcement by Company, of such
promises and covenants will cause no undue hardship on Executive;

(d) the time periods covered by the promises and covenants will not include any
period(s) of violation of, or any period(s) of time required for litigation
brought by Company to enforce any such promise or covenant, it being understood
that the extension of time provided in this paragraph may not exceed two
(2) years.

6.9 Duty to Give Notice of Agreement. During employment by Company and the
period of any post-employment obligation applicable hereunder, Executive shall
provide written notice to any prospective employer of Executive’s obligations
under this Agreement, and shall provide a true copy hereof to such prospective
employer at the outset of any communications about employment.

6.10 Independent Elements. The parties acknowledge that the promises and
covenants contained in Section 6 above are essential independent elements of
this Agreement and that, but for Executive agreeing to comply with them, Company
would not employ

 

12



--------------------------------------------------------------------------------

Executive. Accordingly, the existence or assertion of any claim by Executive
against Company, whether based on this Agreement or otherwise, shall not operate
as a defense to Company’s enforcement of the promises and covenants in
Section 6. An alleged or actual breach of the Agreement by Company will not be a
defense to enforcement of any such promise or covenant, or other obligations of
Executive to Company. The promises and covenants in Section 6 will remain in
full force and effect whether Executive is terminated by Company or voluntarily
resigns.

6.11 Remedies for Breach of Agreement. Executive acknowledges that Executive’s
breach of any promise or covenant contained in Section 6 will result in
irreparable injury to Company and that Company’s remedies at law for such a
breach will be inadequate. Accordingly, Executive agrees and consents that
Company, in addition to all other remedies available at law and in equity, shall
be entitled to both preliminary and permanent injunctions to prevent and/or halt
a breach or threatened breach by Executive of any such promise or covenant, and
Executive waives the requirement of the posting of any bond in connection with
such injunctive relief. Executive further acknowledges and agrees that the
promises and covenants contained in Section 6 are enforceable, reasonable, and
valid.

7. Miscellaneous.

7.1 Governing Law; Arbitration

(a) This Agreement is made under and shall be governed by and construed in
accordance with the laws of Florida, without regard to its conflicts of law
principles.

(b) With respect to claims by the Company against Executive related to
Executive’s threatened or actual breach of Section 6 of this Agreement, each
Party hereby irrevocably agrees that all actions or proceedings concerning such
disputes may be brought by the Company in (a) the United States District Court
for the Northern District of Florida; or (b) in any court of the State of
Florida sitting in Alachua County, provided that the United States District
Court lacks subject matter jurisdiction over such action or proceeding.
Executive consents to jurisdiction of and venue in the courts in the State of
Florida set forth in this Section, and hereby waives to the maximum extent
permitted by applicable law any objection which Executive may have based on
improper venue or forum non conveniens.

(c) Except to the extent provided for in subsection (b) above, the Company and
Executive agree that any claim, dispute or controversy arising under or in
connection with this Agreement, or otherwise in connection with Executive’s
employment by the Company or termination of his employment (including, without
limitation, any such claim, dispute or controversy arising under any federal,
state or local statute, regulation or ordinance or any of the Company’s employee
benefit plans, policies or programs) shall be resolved solely and exclusively by
binding, confidential, arbitration. The arbitration shall be held in
Gainesville, Florida (or at such other location as shall be mutually agreed by

 

13



--------------------------------------------------------------------------------

the parties). The arbitration shall be conducted in accordance with the
Commercial Rules of the American Arbitration Association (the “AAA”) in effect
at the time of the arbitration, including the Expedited Procedures. All fees and
expenses of the arbitration, including a transcript if either requests, shall be
borne equally by the parties. Each party is responsible for the fees and
expenses of its own attorneys, experts, witnesses, and preparation and
presentation of proofs and post-hearing briefs (unless the party prevails on a
claim for which attorney’s fees are recoverable under law). In rendering a
decision, the arbitrator shall apply all legal principles and standards that
would govern if the dispute were being heard in court. This includes the
availability of all remedies that the parties could obtain in court. In
addition, all statutes of limitation and defenses that would be applicable in
court, will apply to the arbitration proceeding. The decision of the arbitrator
shall be set forth in writing, and be binding and conclusive on all parties. Any
action to enforce or vacate the arbitrator’s award shall be governed by the
Federal Arbitration Act, if applicable, and otherwise by applicable state law.
If either the Company or Executive improperly pursues any claim, dispute or
controversy against the other in a proceeding other than the arbitration
provided for herein, the responding party shall be entitled to dismissal or
injunctive relief regarding such action and recovery of all costs, losses and
attorney’s fees related to such action.

7.2 Entire Agreement. This Agreement and the documents referenced herein contain
the entire agreement of the parties relating to the employment of Executive by
Employer and the ancillary matters discussed herein and supersedes all prior
agreements, negotiations and understandings with respect to such matters,
including, without limitation, any term sheet between the parties hereto with
respect to such matters, and the parties hereto have made no agreements,
representations or warranties relating to such employment or ancillary matters
which are not set forth herein.

7.3 Withholding Taxes. Employer may withhold from any compensation and Benefits
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

7.4 Golden Parachute Limit. Notwithstanding any other provision of this
Agreement, in the event that any portion of the Severance Benefits or any other
payment or benefit received or to be received by Executive (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement)
(collectively, the “Total Benefits”) would be subject to the excise tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
(the “Excise Tax”), the Total Benefits shall be reduced to the extent necessary
so that no portion of the Total Benefits is subject to the Excise Tax; provided,
however, that no such reduction in the Total Benefits shall be made if by not
making such reduction, Executive’s Retained Amount (as hereinafter defined)
would be greater than Executive’s Retained Amount if the Total Benefits are so
reduced. All determinations required to be made under this Section 7.4 shall be
made by tax counsel selected by the Company and reasonably acceptable to
Executive (“Tax Counsel”), which determinations shall be conclusive and binding
on Executive and the Company absent manifest error. All fees and expenses of Tax
Counsel shall be borne solely by the Company. Prior to any reduction in
Executive’s Total

 

14



--------------------------------------------------------------------------------

Benefits pursuant to this Section 7.4, Tax Counsel shall provide Executive and
the Company with a report setting forth its calculations and containing related
supporting information. In the event any such reduction is required, the Total
Benefits shall be reduced in the following order: (i) the Severance Amount (in
reverse order of payment), (iii) any portion of the Total Benefits that are not
subject to Section 409A of the Code (other than Total Benefits resulting from
any accelerated vesting of equity awards), (iv) other Total Benefits that are
subject to Section 409A of the Code in reverse order of payment, and (v) Total
Benefits that are not subject to Section 409A and arise from any accelerated
vesting of any equity awards. “Retained Amount” shall mean the present value (as
determined in accordance with sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of the Total Benefits net of all federal, state and local taxes imposed on
Executive with respect thereto.

7.5 Compliance With Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code (including the exceptions thereto), to
the extent applicable, and shall be interpreted and administered accordingly. If
any provision contained in this Agreement conflicts with the requirements of
Section 409A of the Code (or the exemptions intended to apply under this
Agreement), this Agreement shall be deemed to be reformed to comply with the
requirements of Section 409A of the Code (or applicable exemptions thereto).
Notwithstanding anything to the contrary herein, for purposes of determining
Executive’s entitlement to the Severance Benefits under Section 5 hereof,
(a) Executive’s employment shall not be deemed to have terminated unless and
until Executive incurs a “separation from service” as defined in Section 409A of
the Code, and (b) the effective date of any termination or resignation of
employment (or any similar term) shall be the effective date of Executive’s
separation from service. Reimbursement of any expenses provided for in this
Agreement shall be made in accordance with the Company’s policies (as
applicable) with respect thereto as in effect from time to time (but in no event
later than the end of calendar year following the year such expenses were
incurred) and in no event shall (i) the amount of expenses eligible for
reimbursement hereunder during a taxable year affect the expenses eligible for
reimbursement in any other taxable year or (ii) the right to reimbursement be
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary herein, if a payment or benefit under this Agreement is due to a
“separation from service” for purposes of the rules under Treas. Reg. §
1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and Executive is determined to be a “specified employee” (as determined under
Treas. Reg. § 1.409A-1(i)), such payment shall, to the extent necessary to
comply with the requirements of Section 409A of the Code, be made on the later
of (x) the date specified by the foregoing provisions of this Agreement or
(y) the date that is six (6) months after the date of Executive’s separation
from service (or, if earlier, the date of Executive’s death). Any installment
payments that are delayed pursuant to the provisions of this section shall be
accumulated and paid in a lump sum on the first day of the seventh month
following Executive’s separation from service (or, if earlier, upon Executive’s
death) and the remaining installment payments shall begin on such date in
accordance with the schedule provided in this Agreement. To the extent permitted
by Section 409A, each payment hereunder shall be deemed to be a separate payment
for purposes of Section 409A of the Code.

7.6 Amendments. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing and signed by both Executive and Employer.

 

15



--------------------------------------------------------------------------------

7.7 Severability; Reformation. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable Law but if any provision of this Agreement is held to be
invalid, illegal or unenforceable under any applicable Law or rule, the
validity, legality and enforceability of the other provisions of this Agreement
will not be affected or impaired thereby. If any provision of this Agreement is
found invalid, illegal or unenforceable because it is too broad in scope, too
lengthy in duration or violates any Law or regulation, it shall be reformed by
limiting its scope, limiting its duration or construing it to avoid such
violation (as the case may be) while giving the greatest effect to the intent of
the parties as is legally permissible.

7.8 No Waiver. No waiver of any provision of this Agreement shall in any event
be effective unless the same shall be in writing and signed by the party against
whom such waiver is sought to be enforced, and any such waiver shall be
effective only in the specific instance and for the specific purpose for which
given.

7.9 Assignment; No Third Party Beneficiary. This Agreement is a personal service
contract, and shall not be assignable by Executive. This Agreement shall be
assignable by Employer to any successor to the business of Employer, without the
written consent of Executive; provided, however, that the assignee or transferee
is the successor to all or substantially all of the business assets of Employer
and such assignee or transferee expressly assumes all the obligations, duties,
and liabilities of Employer set forth in this Agreement. Any purported
assignment of this Agreement in violation of this Section 7.9 shall be null and
void. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, and no
other Person shall have any right, benefit or obligation hereunder.

7.10 Counterparts; Facsimile Signatures. This Agreement may be executed in
separate counterparts, each of which will be an original and all of which taken
together shall constitute one and the same agreement, and any party hereto may
execute this Agreement by signing any such counterpart. A facsimile signature by
any party on a counterpart of this Agreement shall be binding and effective for
all purposes. Such party shall subsequently deliver to the other party an
original, executed copy of this Agreement; provided, however, that a failure of
such party to deliver an original, executed copy shall not invalidate
Executive’s or its signature.

7.11 Notices. All notices and other communications relating to this Agreement
will be in writing and will be deemed to have been given when personally
delivered, three (3) days following mailing by certified or registered mail,
return receipt requested, and one (1) Business Day following delivery to a
reliable overnight courier or immediately following transmission by electronic
facsimile. All notices to Employer shall be addressed and delivered to:

Scott Koenig, Chair of AGTC

c/o Macrogenics, Inc.

1500 East Gude Drive

Rockville, MD 20850

 

16



--------------------------------------------------------------------------------

With a copy to:

Foley Hoag LLP

155 Seaport Boulevard

Boston MA 02210

Attention: Hemmie Chang

or to such other address and facsimile number as designated by Employer in a
written notice to Executive. All notices to Executive shall be addressed and
delivered to:

Susan B. Washer

3131 NW 58th Blvd

Gainesville, FL 32606

or to such other address and facsimile number as Executive has designated in a
written notice to Employer.

7.12 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

7.13 Cumulative Remedies. The rights and remedies of the parties hereunder are
cumulative and not exclusive of any rights or remedies any party hereto may
otherwise have.

7.14 Expenses Relating to this Agreement. Each party shall pay its or
Executive’s own expenses incident to the negotiation, preparation and execution
of this Agreement.

IN WITNESS WHEREOF, Executive and Employer have executed this Employment
Agreement as of the date set forth in the first paragraph.

 

APPLIED GENETIC TECHNOLOGIES CORPORATION By:  

/s/ Scott Koenig

  Scott Koenig, Chair Date:  

26 September 2014

EXECUTIVE

/s/ Susan B. Washer

Susan B. Washer Date:  

9/26/14

 

17



--------------------------------------------------------------------------------

Schedule A - Permitted Outside Activities

Pursuant to Section 3.3 of the Employment Agreement, Executive has disclosed and
the Board has approved his participation in the following outside activities:

 

18



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE AND WAIVER OF ALL CLAIMS

(INCLUDING OLDER WORKER BENEFITS PROTECTION ACT CLAIMS)

For good and valuable consideration, including without limitation the
compensation and benefits set forth in the Employment Agreement dated
            , 2014 (the “Agreement”) between the undersigned and Applied Genetic
Technologies Corporation (the “Company”), to which this General Release and
Waiver of All Claims is attached, the terms of which Agreement shall survive
this General Release and Waiver of Claims, the undersigned, on behalf of and for
himself or herself and his or her heirs, administrators, executors,
representatives, estates, attorneys, insurers, successors and assigns (hereafter
referred to separately and collectively as the “Releasor”), hereby voluntarily
releases and forever discharges the Company, and its subsidiaries (direct and
indirect), affiliates, related companies, divisions, predecessor and successor
companies, and each of its and their present, former, and future shareholders,
officers, directors, employees, agents, representatives, attorneys, insurers and
assigns (collectively as “Releasees”), jointly and individually, from any and
all actions, causes of action, claims, suits, charges, complaints, contracts,
covenants, agreements, promises, debts, accounts, damages, losses, sums of
money, obligations, demands, and judgments all of any kind whatsoever, known or
unknown, at law or in equity, in tort, contract, by statute, or on any other
basis, for contractual, compensatory, punitive or other damages, expenses
(including attorney’s fees and cost), reimbursements, or costs of any kind,
which the undersigned employee ever had, now has, or may have, from the
beginning of the world to the date of this Release, known or unknown, in law or
equity, whether statutory or common law, whether federal, state, local or
otherwise, including but not limited to any and all claims arising out of or in
any way related to the undersigned’s engagement by the Company (including the
hiring or termination of that engagement), or any related matters including, but
not limited to claims, if any arising under the Age Discrimination in Employment
Act of 1967, as amended by the Older Worker Benefits Protection Act; the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991, as amended; the
Family and Medical Leave Act of 1993, as amended; the Immigration Reform and
Control Act of 1986; the Americans with Disabilities Act of 1990, as amended;
the Employee Retirement Income Security Act (ERISA), as amended; the Florida
Civil Rights Act, FLA. STAT. Sections 760.01 - 760.11; FLA STAT. Sections 448.01
et seq. and federal, state or local common law, laws, statutes, ordinances or
regulations. Notwithstanding the foregoing, nothing contained in this General
Release and Waiver of Claims shall be construed to bar any claim by the
undersigned to enforce the terms of the Agreement.

[For employees aged 40 and older:

Releasor represents and acknowledges the following:

 

  (a) that Releasor understands the various claims Releasor could have asserted
under federal or state law, including but not limited to the Age Discrimination
in Employment Act and other similar laws;

 

  (b) that Releasor has read this General Release carefully and understands all
of its provisions;

 

19



--------------------------------------------------------------------------------

  (c) that Releasor understands that Releasor has the right to and is advised to
consult an attorney concerning this General Release and in particular the waiver
of rights Releasor might have under the laws described herein and that to the
extent, if any, that Releasor desired, Releasor availed himself or herself of
this right;

 

  (d) that Releasor has been provided at least forty-five (45) days to consider
whether to sign this General Release and that to the extent Releasor has signed
this General Release before the expiration of such forty-five (45) day period
Releasor has done so knowingly and willingly;

 

  (e) that Releasor enters into this General Release and waives any claims
knowingly and willingly; and

that this General Release shall become effective seven (7) days after it is
signed. Releasor may revoke this General Release within seven (7) days after it
is signed by delivering a written notice of rescission to Scott Koenig, Chair of
AGTC, c/o Macrogenics, Inc., 1500 East Gude Drive, Rockville, MD 20850. To be
effective, the notice of rescission must be hand delivered, or postmarked within
the seven (7) day period and sent by certified mail, return receipt requested,
to the referenced address.

[For California-based employees:

Releasor expressly waive and relinquish all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California, and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 of the Civil Code of the State of California states
as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Releasor expressly waives and relinquishes all rights and benefits under that
section and under any law of any jurisdiction of similar effect with respect to
the release of any unknown or unsuspected claims Releasor may have against the
Releasees specified above.]

 

Signed and sealed this      day of         , 20    . Signed:  

 

Name (print):  

 

 

20



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF PRIOR INVENTIONS

 

Title

 

Date

 

Brief Description

No Inventions. [initial if none] SBW

Additional sheets attached. [initial if additional sheets, and state how many]

 

/s/ Susan B. Washer

Susan B. Washer Date:  

9/6/14